NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                           FILED
                             FOR THE NINTH CIRCUIT                            MAR 06 2015

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

SURINDER KAUR; et al.,                            No. 09-73209

              Petitioners,                        Agency Nos.       A096-167-433
                                                                    A096-167-434
  v.                                                                A096-167-435

ERIC H. HOLDER, Jr., Attorney General,
                                                  ORDER and MEMORANDUM*
              Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Argued January 13, 2014
                              Submitted March 6, 2015
                              San Francisco, California

Before: McKEOWN,** TALLMAN, and IKUTA, Circuit Judges.

       This case is submitted as of the date of this order.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             Judge McKeown was drawn to replace Judge Alarcón following his
death. Judge McKeown has read the briefs, reviewed the record, and listened to
the audio recording of oral argument held on January 13, 2014.
      Surinder Kaur petitions for review of the Board of Immigration Appeals’s

(BIA) denial of her application for asylum and withholding of removal. Kaur’s

petition for review was timely filed, see Abdisalan v. Holder, 774 F.3d 517 (9th

Cir. 2014) (en banc), and we have jurisdiction over this appeal under 8 U.S.C.

§ 1252(a)(1).

      The BIA erred in concluding that Dinu v. Ashcroft, 372 F.3d 1041 (9th Cir.

2004) foreclosed Kaur’s asylum claim. While legitimate criminal investigation or

prosecution does not constitute persecution on the basis of a protected ground, see

id. at 1044, Kaur credibly testified that she was beaten and raped by a police

inspector, which did not constitute “interrogation tactics . . . directed at the

legitimate goal of finding evidence of crime,” id. Because her abuse was not part

of a legitimate criminal investigation, her claim was not foreclosed by Dinu, and

therefore the BIA erred in failing to consider Kaur’s claim of persecution on

account of a protected ground.

      Moreover, even if there had been a legitimate prosecutorial purpose for such

actions, the BIA erred in failing to consider whether Kaur presented sufficient

evidence that her persecution was motivated in part by her political opinion. See

Singh v. Gonzales, 439 F.3d 1100, 1112 (9th Cir. 2006) (noting that an asylum




                                            2
claim can succeed if one of the motives for persecution was based on a protected

ground).

      We therefore remand to the BIA to consider Kaur’s claim that she was

persecuted based on imputed political opinion. See INS v. Ventura, 537 U.S. 12,

16 (2002) (per curiam).

      PETITION GRANTED.




                                        3